PER CURIAM.
Appellants seek review of a final order dismissing their complaint with prejudice, as barred by res judicata and collateral estoppel. Because we conclude that neither the affirmative defense of res judicata nor that of collateral estoppel is conclusively demonstrated within the four corners of the complaint, we hold that it was error to dismiss the complaint with prejudice as barred by either defense. See, e.g., Liv*1242ingston v. Spires, 481 So.2d 87 (Fla. 1st DCA 1986). Accordingly, we reverse, and remand for further proceedings.
REVERSED and REMANDED, with directions.
BOOTH, WEBSTER and LEWIS, JJ., concur.